Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18-22 & 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although the prior art discloses each of the claimed limitations in claims 18-22 & 25-29, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 23, & 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hussain Patent US 6,667,745 B1.

Regarding claims 16 & 23, Hussain discloses:
a tile-aware processing component detecting a data access request from a tile-unaware processing component directed to an address aperture in communication with a memory component having a tile-based address structure, wherein the data access request is associated with a linear aperture address (Tiled memory addressing is usually not conducive to user processes or applications that formulate memory read and write requests in a linear address format and expect responses in a linear configuration [Col. 3 Lines 11-14]); and 
in response to detecting the data access request, the tile-aware processing component generating a plurality of linear aperture addresses representing a plurality of tile-based addresses in an alias address region of the memory component, wherein the plurality of linear aperture addresses collectively correspond to an entire tile (a tile frame buffer linear mapping system facilitates memory accesses utilizing a linear virtual address to designate a physical memory address via a tile XY coordinate configuration system. A linear XY address converter converts a linear address into a tile XY coordinate address. Then a memory storing a descriptor table is utilized to identify an translation buffer base frame offset associated with the particular frame buffer comprising the information to be accessed. Based upon the translation buffer base frame offset forwarded by the descriptor table and a tile identifier, a circuit generates a tile offset into the actual frame buffer [Col. 3 Line 58 to Col. 4 Line 9]).

Regarding claim 30 the limitations of this claim have been noted in the rejection of claim 23. Hussain also discloses:
wherein the PCD is a wireless telephone (Col. 1 Lines 14-27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain in view of Davidson et al. [hereinafter Davidson] PG Pub US 2019/00663347 A1.

Regarding claims 17 & 24 the limitations of these claims have been noted in the rejection of claims 16 & 23. Hussain also discloses:
wherein the data access request comprises a data read request for data stored in the memory component (he present invention allows a user application to access parameter values associated with frame 200A by a read or write command [Col. 6 Lines 28-31]), and 
the method further comprises: providing the plurality of linear aperture addresses to the address aperture (Linear XY address converter 210 converts a linear virtual address into a tile XY coordinate address [Col. 7 Lines 5-8]); 
It is noted that Hussain failed to explicitly disclose:
receiving the entire tile from the address aperture in response to the plurality of linear aperture addresses; and storing the entire tile in a cache memory associated with the tile-unaware processing component.
However, Davidson discloses:
receiving the entire tile from the address aperture in response to the plurality of linear aperture addresses (transferring image data between the cache and the memory [0012]); and storing the entire tile in a cache memory associated with the tile-unaware processing component (transfer image data for the pixels of an entire tile [0012]).
The systems of Hussain and Davidson are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Hussain and Davidson since this would ensure that the entire tile of the memory is moved to the cache. This system would “reduce the need to transfer data between the cache and the frame buffer [0012].”. 

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Case et al. Patent US 7,334,108 B1 discloses tile-based addressing.
	Tripathi PG Pub US 2014/0078324 A1 discloses fetching data using linear addressing or tile-based addressing.
	Hussain et al. PG Pub US 2003/0142103 A1 discloses fast tile-based addressing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133